CANTY, J.
I concur with Judge MITCHELL that, under this statute, a bona fide purchaser for value should be protected after he has proved that he is such; but I do not concur in what he seems to imply by his argument, that the test as to who is such a purchaser is the same when he permits the chattels purchased to continue in- the possession of the vendor as when he does not. The statute (G. S. 1894, § 4219) provides that unless the sale “is accompanied by an immediate delivery, and followed by an actual and continued change of possession, of the things sold,” it “shall be presumed fraudulent and void as against the creditors of the vendor.” The vendee purchasing property with intent to permit it to continue in the possession -of the vendor is by this statute required to presume that the intention of the vendor is fraudulent, just as much as the jury are required on the trial so to presume. The transaction is not in the usual or ordinary course of business, and is condemned by the statute. The vendee is by the statute, when making the purchase, bound to presume the transaction fraudulent on the part of the vendor, is put on his guard, and is bound to make inquiry and use due diligence to ascertain for himself the intent of the vendor. After he has done this, and fails to discover anything fraudulent, he is excused, and may purchase in good faith, and obtain the rights of a bona fide purchaser for value, even though the vendor’s intent was, in fact, fraudulent. On the trial of the creditors’ action, the burden is on the vendee in such a case to prove that he did make such inquiry and use such diligence, and failed to discover the fraudulent intent of the vendor. The charge of the trial judge did not impose any such burden on the vendee, nor was he requested so to charge; the only claim being that the vendee was bound to prove the good faith of the vendor as well as his own good faith, and that in no event would his own good faith protect him if, in fact, the vendor made the sale with intent to defraud his creditors.